Citation Nr: 1427595	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to hepatitis A. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to August 1974. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in June 2009.  A transcript of that hearing is of record.

The issue on appeal was previously remanded by the Board in October 2009 for further evidentiary development of requesting outstanding post-service treatment records and to schedule the Veteran for a VA examination in connection with his claim.  This was accomplished, and the claim was readjudicated in a November 2010 supplemental statement of the case.  

For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran's currently-diagnosed bipolar disorder, manic, without psychotic features, was not shown in service, not shown for years, and is not otherwise etiologically related to service.

2.  The Veteran is not service connected for hepatitis A. 



CONCLUSION OF LAW

An acquired psychiatric disorder, to include as secondary to hepatitis A, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of bipolar disorder, manic, without psychotic features is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran seeks service connection for an acquired psychiatric disorder, to include as secondary to hepatitis A.  He testified at the June 2009 Travel Board hearing that he was diagnosed with a psychiatric disorder in 1980, while employed as a civil servant employee and approximately six years after service discharge.  He related that he was later told by his psychiatrist and psychologist that his psychiatric disorder was due to his hepatitis A.

Service treatment records do not reflect any complaints, diagnosis, or treatment for psychiatric symptoms or a mental disorder.  The Veteran was discharged in August 1974, but there is no separation examination of record.

A November 2008 letter from his private psychologist was submitted on behalf of his claim.  The psychologist indicated that he had treated the Veteran continuously since 1995, approximately 21 years after service separation.  His working diagnosis was bipolar disorder, manic, without psychotic features.  The psychologist opined that it was more likely than not that the Veteran's current psychiatric condition was related to his active duty service.  

The Board finds that the November 2008 medical opinion from the private psychologist to be of little probative value as to the etiology of the Veteran's psychiatric disorder.  Specifically, the psychologist did not note that the claims file was reviewed prior to rendering his opinion and he did not provide a rationale for the opinion stated.  See Prejean, 13 Vet. App. at 448-9 (the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file); see also Miller, 11 Vet. App. at 348 (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

In accordance with the October 2009 Board remand, the Veteran was scheduled for a VA examination on several occasions, but failed to report and/or cancelled his appointments.  Specifically, he was advised that he had been scheduled for a VA examination in January 2010, February 2010, October 2010, and November 2010.  In an October 2010 statement, he requested that VA "stop rescheduling" him for VA examinations.  Due to his failure to report for various VA examinations and his desire not to attend an examination, the claim has been adjudicated on the evidence currently of record.  See 38 C.F.R. § 3.655(b) (2013).

For the reasons discussed above, the Board finds that the weight of the evidence of record does not demonstrate that the Veteran's psychiatric disorder was incurred in or related to service.  In making this determination, the Board has considered the private medical statement as well as the Veteran's October 2010 statement in which he contends that VA should review treatment records from his private psychologist.  The RO requested these documents; however, as noted above, the medical opinion from the private psychologist has been found to be of little probative value because a rationale was not provided in support of the opinion.  

Further, the Veteran provided an August 1974 Air Force Form 452 (Serviceman's Statement Concerning Application for Compensation from the Veterans Administration), which he maintains serves as evidence that he was disabled at service separation.  The Board finds, however, that this document is a form of intent to file a claim and is not evidence of a disability, especially since the form did not state the condition for which the Veteran claimed to be disabled.  

The Board further notes that the Veteran filed a claim in March 1978 for dental treatment; however, he did not file a claim for a mental disorder at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, he took action regarding another claim, it becomes reasonable to expect that he would be presenting all issues for which he was experiencing symptoms that he believed were related to service.  In the present case, his first claim for a mental disorder was filed in April 2007, more than 30 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

The Board has also considered the Veteran's statement that his psychiatric disorder is related to service.  As a lay person, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the etiology of his psychologically complex bipolar disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  In this regard, bipolar disorder is a complex disorder because of its possible multiple etiologies, requires specialized knowledge to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Board has also considered the Veteran's assertion that his currently-diagnosed mental disorder is secondary to hepatitis A.  In the October 2009 decision, the Board denied service connection for hepatitis A because there was no medical evidence of hepatitis A in service, or evidence that the Veteran presently had hepatitis A.  As he is not currently service-connected for hepatitis A, secondary service connection may not be established as a matter of law.  See 38 C.F.R. § 3.310(a).

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of a relationship between the Veteran's currently-diagnosed psychiatric disorder and service and the claim must be denied.  Secondary service connection is also not established as a matter of law.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by a letter dated in May 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same May 2007 letter.  With that letter, the RO satisfied the notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, the RO obtained VA outpatient treatment records, private treatment records were submitted with regard to his psychiatric claim, and he was provided an opportunity to set forth his contentions during the Travel Board hearing before the undersigned Veterans Law Judge in June 2009 that was compliant with Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As noted above, the Veteran failed to report and/or cancelled his scheduled January 2010, February 2010, October 2010, and November 2010 VA examinations.  In an October 2010 statement, he requested that VA "stop rescheduling" him for VA examinations.  Due to his failure to report for various VA examinations, the claim has been decided on the evidence of record. 

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for an acquired psychiatric disorder, to include as secondary to hepatitis A, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


